DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims:  Claims 1-18, 25-26 are currently pending.
Priority:  This application is a 371 of PCT/JP2017/047099 12/27/2017
and claims foreign priority to JAPAN 2016-255808 12/28/2016.
IDS:  The IDS dated 2/14/22 and 10/8/2019 were considered.
Specification
The title includes an apparent error on the ADS.  The following title is suggested: “Method for Detecting Mitochondrial tRNA Modification”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8, 11, and 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a law of nature or abstract idea without significantly more. 
Regarding claim 1, the claim recites a method for determining the amount of modified nucleosides contained in mitochondrial tRNA (mt-tRNA) in a test animal, comprising: (i) determining the amount … using tandem mass spectrometry; and (ii) correlating the amount … determined by step (i) with the amount … in the test animal which corresponds to the abstract idea of “mathematical calculations” (determining and correlating data).
The claim also includes the pre-solution activity step of gathering data for use in a claimed process – i.e. using tandem mass spectrometry on a sample from a test animal.  Such activity is characterized as mere data gathering (MPEP  2106.05(g); Performing clinical tests on individuals to obtain input for an equation, In re Grams, 888 F.2d 835, 839-40; 12 USPQ2d 1824, 1827-28 (Fed. Cir. 1989);  Determining the level of a biomarker in blood, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Assessing or measuring data derived from an ultrasound scan, to be used in a diagnosis, PerkinElmer, Inc. v. Intema Ltd., 496 Fed. App'x 65, 73, 105 USPQ2d 1960, 1966 (Fed. Cir. 2012)).  Thus, the claim does not integrate the judicial exception into a practical application.  Thus, the claim is ineligible. 
Regarding claims 2-5, the claims provide wherein clauses to describe the particular data gathering such as the type of measurement or sample source which do not integrate the judicial exception into a practical application.   Thus, these claims are ineligible. 
Regarding claim 6, further comprising (iii) correlating provides an additional mathematical calculation which does not integrate the judicial exception into a practical application.   Thus, the claim is ineligible. 
Regarding claims 7-8, 11, and 14, the claims provide wherein clauses to describe the particular data gathering such as the type of measurement which do not integrate the judicial exception into a practical application.   Thus, these claims are ineligible. 
Thus, the claims are rejected as ineligible.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 14-15, 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wei et al. (Cell Metabolism, 21, 2015-03-03, p. 428-442, S1-40). 
Regarding claim 1, Wei teaches determining modified nucleosides in mt-tRNA from bodily fluid from mice and humans using LC-ESI-MS (Fig. 1, p. 440, supp 12-13) by correlating the amount determined to the amount in the animal.
Regarding claim 2, Wei teaches LC-ESI-MS (Fig. 1, p. 440, supp 12-13).  Regarding the MS mode of selective reaction monitoring, Wei describes “a triple quadrupole mass spectrometer (Agilent 6460) equipped with an electrospray ionization (ESI) source and an HP1290 liquid chromatography system (Agilent Technologies) was used to analyze the nucleosides” (supp 13) which uses selective reaction monitoring and is inherent in the prior art as evidenced by Agilent (“Agilent 6460 Triple Quad Mass Spectrometer (Model K6460) System: Concepts Guide” Manual Part Number: K3335-90205, Revision A, August 2016, 52 pages) “selected reaction monitoring” (page 16-17).  
Regarding claim 14, Wei further teaches determining the modified nucleoside ms2i6A (p. 429-430, Fig. 1).
Regarding claim 15, Wei further teaches the substeps of (i) as are part of the LC-MS described and are inherent in the selected reaction monitoring technique. 
Regarding claim 25, Wei further teaches the substeps of (i) as are part of the LC-MS described and are inherent in the selected reaction monitoring technique. 
Thus, the claims are rejected as anticipated.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 14-16, 25-26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wei et al. (Cell Metabolism, 21, 2015-03-03, p. 428-442, S1-40) in view of Hsu et al. (Clinica Chimica Acta, 402 (2009) 31–37).
Wei teaches as detailed in the 35 USC 102 rejection supra and incorporated herein.  Regarding claim 3, although Wei teaches a blood sample Wei does not teach a urine sample.  However, one of ordinary skill in the art would have reasonably considered urine samples for MS detection of nucleosides as was successfully done by Hsu (Abstract, p. 35-36).  One of ordinary skill in the art would have had a reasonable expectation of success because both references relate to MS detection of modified nucleosides in human samples.  
Regarding claim 4, Hsu teaches the sample preparation step of adding methanol which affects deproteinization (p. 32, Sample Preparation).  One of ordinary skill in the art would have reasonably considered the same preparation steps as Hsu for the same analysis technique and arrive at the claimed invention.
Regarding claim 5, Wei teaches “we demonstrate that the ms2 modifications of mt-tRNAs were sensitive to oxidative stress and were reduced in patients with mitochondrial disease” (Abstract) which one of ordinary skill in the art would have reasonably considered in analyzing a urine sample as suggested by Hsu for analysis to identify mitochondrial disease and arrive at the claimed invention.  
Regarding claim 6, as with claim 5, one of ordinary skill in the art would have considered the degree of disease would be related to the amount of modified nucleosides, particularly in view of Wei’s discussion of “Deficiency of the Mitochondrial ms2 Modification Attenuates Mitochondrial Translation” (p. 429-430) and arrive at the claimed invention.
Regarding claim 16, Wei teaches the method of claim 15 but does not teach the sample is urine.  As with claim 3, one of ordinary skill in the art would have considered urine and arrive at the claimed invention.
Regarding claim 26, Wei teaches the method of claim 25 but does not teach the sample is urine.  As with claim 3, one of ordinary skill in the art would have considered urine and arrive at the claimed invention.
Thus, the claims are rejected as obvious.
Claims 1-2, 7-9, 14-15, 17-18, 25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wei et al. (Cell Metabolism, 21, 2015-03-03, p. 428-442, S1-40) in view of Suzuki et al. (The EMBO Journal (2002)21:6581-6589).
Wei teaches as detailed in the 35 USC 102 rejection supra and incorporated herein.  
Regarding claim 7, depending from claim 1, one of ordinary skill in the art would have considered MS analysis of a taurine-modified uridine because it was known that the molecule was involved in the “molecular pathogenesis of mitochondrial encephalomyopathic diseases” (Suzuki, Abstract) and would have determined the amount of the nucleoside and arrive at the claimed invention.
Regarding claim 8, Suzuki teaches that one of the forms of taurine modified uridine is tm5s2U (Fig. 2) which one of ordinary skill in the art would have determined the amount of the nucleoside and arrive at the claimed invention.
Regarding claim 9, specifying the steps of (i), one of ordinary skill in the art would have considered such substeps because they are part of the LC-MS described by Wei. 
Regarding claim 17, Wei teaches the LC-MS steps but does not teach tm5s2U.  Suzuki teaches that one of the forms of taurine modified uridine is tm5s2U (Fig. 2) which one of ordinary skill in the art would have determined in analyzing mitochondrial disease and arrive at the claimed invention.
Regarding claim 18, Suzuki teaches that one of the forms of taurine modified uridine is tm5U (Fig. 2) which one of ordinary skill in the art would have determined the amount of the nucleoside and arrive at the claimed invention.
Thus, the claims are rejected as obvious.
Claims 1-18, 25-26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wei et al. (Cell Metabolism, 21, 2015-03-03, p. 428-442, S1-40) in view of Suzuki et al. (The EMBO Journal (2002)21:6581-6589) and Hsu et al. (Clinica Chimica Acta, 402 (2009) 31–37).
Wei teaches as detailed in the 35 USC 102 and 103 rejections supra and incorporated herein.  Hsu and Suzuki teach as detailed in the 35 USC 103 rejections supra and incorporated herein.
Regarding claim 10, Hsu teaches the sample preparation step of adding methanol which affects deproteinization (p. 32, Sample Preparation).  One of ordinary skill in the art would have reasonably considered the same preparation steps as Hsu for the same analysis technique and arrive at the claimed invention.
Regarding claim 11, Suzuki teaches that one of the forms of taurine modified uridine is tm5U (Fig. 2) which one of ordinary skill in the art would have determined the amount of the nucleoside and arrive at the claimed invention.
Regarding claim 12, specifying the steps of (i), one of ordinary skill in the art would have considered such substeps because they are part of the LC-MS described by Wei. 
Regarding claim 13, Hsu teaches the sample preparation step of adding methanol which affects deproteinization (p. 32, Sample Preparation).  
Thus, the claims are rejected as obvious.

Conclusion
The claims are not in condition for allowance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H HAVLIN whose telephone number is (571)272-9066.  The examiner can normally be reached on 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT H HAVLIN/Primary Examiner, Art Unit 1639                                                                                                                                                                                                        September 8, 2022 06:41 pm